Citation Nr: 1102250	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for high cholesterol.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1997 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of service connection for allergic rhinitis and 
headaches are addressed in the REMAND portion of the decision and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  With resolution of the benefit of the doubt in the Veteran's 
favor, the Veteran has a low back disorder which was incurred 
during active military service.  

2.  High cholesterol is a mere laboratory finding, not a ratable 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a grant of service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a grant of service connection for high 
cholesterol are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2005 and May 2005 that fully 
addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in March 
2005 and March 2007.  Neither the Veteran nor her representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2007); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Low back disorder

The Veteran claims that she had a low back disorder as a result 
of service.  With resolution of the doubt in favor of the 
Veteran, the Veteran's claim is granted.  

The Veteran's service treatment records show treatment for low 
back pain in May 1999 and December 2000.  

At a March 2005 VA examination, the Veteran reported a history of 
lumbosacral strain.  She reported that the injury began in 1999 
and was related to heavy lifting.  She was placed on profile for 
one week at that time.  She also specifically related another 
episode of a "pop" in her low back in December 2001.  The 
examiner diagnosed intervertebral disc syndrome, primarily 
affecting lumbosacral spine.  

With resolution of the doubt in favor of the Veteran, given the 
in-service occurrence and the diagnosis of a low back disorder 
within a year of service, the Veteran's claim for service 
connection for a low back disorder is granted.  

High cholesterol

The Veteran contends that she has high cholesterol as a result of 
her active service.  High cholesterol is not a disability for VA 
compensation purposes.  Therefore, the Veteran's claim for 
service connection is denied.

Diagnoses of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and not, in and of 
themselves, ratable disabilities for VA compensation purposes.  
61 Fed. Reg. 20440, 20445 (May 7, 1996).  Absent proof of a 
current disability, there can be no valid claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007); Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); and Brammer, 3 Vet. App. at 
225.  Therefore, the Veteran's claim for service connection for 
high cholesterol is denied.


ORDER

Service connection for a low back disorder is granted.  

Service connection for high cholesterol is denied.  


REMAND

The Veteran alleges that she has allergic rhinitis and headaches 
as a result of her active duty service.  The Board finds that 
additional development is necessary prior to adjudicating these 
claims.  

The Veteran's September 1996 enlistment examination report is 
negative for any notation of headaches or seasonal allergies.  In 
a June 1988 medical record, the Veteran noted a history of 
seasonal allergies.  Her June 2004 report of medical assessment 
upon separation contains no notation of allergic rhinitis or 
seasonal allergies.  

With regard to the Veteran's headaches, the Veteran's service 
treatment records show that the Veteran experienced multiple 
headaches during service.  

Post-service, a medical record from July 2004, 12 days subsequent 
to her discharge, shows that the Veteran complained of upper 
respiratory symptoms for the prior 60 days and was diagnosed with 
allergic rhinitis.  The record notes that the Veteran had no 
prior medical history of allergy problems, sinus problems, or 
asthma.  

The Veteran underwent a VA examination in March 2005.  The 
Veteran's claims file was not available for review at that time.  
She reported a history of shortness of breath in the summer of 
2004 that was related to pollen and dust exposure.  She was 
prescribed Claritin and an albuterol inhaler.  The examiner 
diagnosed allergic rhinitis and reactive airway disease, 
currently controlled with Claritin and albuterol.  No opinion was 
offered as to whether this disorder was incurred during service.

Also at the March 2005 VA examination, the examiner diagnosed 
migraine-type headaches, currently affecting the Veteran 
approximately eight days per month and relived with over-the-
counter agents.  No opinion was offered as to whether this 
diagnosis was related to service.

The Veteran underwent another VA examination in March 2007.  The 
examiner noted that the Veteran began having headaches in 2001 or 
2002, occurring frequently during the summer.  The examiner 
further noted that medical records subsequent to discharge from 
service revealed significant nasal and sinus congestion, which 
coincided with her headaches.  She was treated with 
decongestants.  The examiner diagnosed the Veteran with non-
migraine headaches related to seasonal allergic rhinitis and 
sinus congestion.  The examiner opined that the headaches were at 
least 50 percent likely that she began experiencing these 
headaches while in service; however, current treatment has 
essentially eliminated her symptoms.  

Given the multiple diagnoses, the examiner's failure to review 
the claims file, and the lack of a nexus opinion, these issues 
are remanded to the RO for clarification under 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following actions:

1.	The Veteran must be contacted and asked 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
her for headaches and allergic rhinitis, 
which are not associated with the file.  
After securing any appropriate consent 
from the Veteran, the AMC/RO must obtain 
any such treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request her to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2.	The AMC/RO will schedule the Veteran for 
a VA examination and any other 
appropriate testing, to ascertain if the 
Veteran has a headache disorder that was 
caused by any incident of active military 
service.  The following considerations 
will govern the examination:

a.	The claims file and a copy of this 
remand must be made available to 
the examiner who must acknowledge 
such receipt and review in any 
report generated as a result of 
this remand. 

b.	The examiner must respond to the 
following inquiries, based upon a 
review of any clinical testing, and 
the claims folder, 

i.	Does the Veteran have a 
diagnosis of allergic rhinitis 
that is etiologically related 
to her period of service?

ii.	Does the Veteran have a 
diagnosis of migraine 
headaches, and if so; 

1.	Is such a diagnosis the 
result of any incident of 
active military service 
or secondary to a 
diagnosis of allergic 
rhinitis?  

iii.	Does the Veteran have a 
diagnosis of non-migraine 
headaches, and if so; 

1.	Is such a diagnosis the 
result of any incident of 
active military service 
or secondary to a 
diagnosis of allergic 
rhinitis?  

c.	A rationale for any opinion 
expressed must be provided.  If the 
examiner cannot respond to this 
inquiry without resort to 
speculation, he or she should so 
specifically state. 

3.	The AMC/RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the claims 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


